Title: To Thomas Jefferson from Richard Cutts, 15 January 1807
From: Cutts, Richard
To: Jefferson, Thomas


                        
                            Sir—
                            Washington 15th Jany 1807
                        
                        After much reflection, & casting my eye around in pursuit of a suitable person To fill The Office
                            lately vacated by the Death of Samuel Derby, none presents better recommended or qualified to fill the Office than Majr.
                            Jeremiah Clarke. he has been an uniform & undeviating Republican—Allow me to recommend him for the appointment.
                        I am with respect & esteem yr. Hl Sevt.
                        
                            Richd Cutts
                            
                        
                    